Citation Nr: 1529835	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the appellant is a surviving spouse for the purpose of eligibility for VA death benefits, including entitlement to retroactive benefits for Dependency and Indemnity Compensation and entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, which included service in the Republic of Vietnam.  The appellant seeks entitlement to VA death benefits as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The appellant submitted evidence on April 30, 2015 in connection with her appeal including two lay statements from her sons, and a completed application for survivor benefits with income information.  Since the substantive appeal was received after February 2, 2013, the Board will initially review the evidence unless the claimant requests in writing that the Agency of Original Jurisdiction (AOJ) should initially review such evidence.  38 U.S.C.A. § 7105(e) (2014).  The appellant has not indicated that she desires AOJ review.  Accordingly, the Board has reviewed this evidence in connection with the appellant's appeal, and proceeded with the adjudication of her appeal. 

The appellant testified at an April 2015 hearing before the undersigned Veterans Law Judge with the assistance of her American Legion representative.  A complete transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran were married on May [redacted], 2007.  

2.  The Veteran died on August [redacted], 2010.  

3.  There is no evidence of a legal separation, divorce, or annulment of record.  

4.  The objective record demonstrates that the appellant and Veteran did not continuously cohabitate during their marriage.  However, their separation was due to misconduct of the Veteran.


CONCLUSION OF LAW

The appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA benefits.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a December 2013 Statement of the Case, found on the Virtual VA electronic file management system, the RO determined that the appellant was not the surviving spouse for VA purposes.  In making this finding, the RO relied on the Veteran's death certificate which listed him as divorced.  The RO also relied on evidence of record that the Veteran and the appellant did not live together continuously from the date of their marriage until the Veteran's death.  The appellant has appealed this decision arguing that they were separated because the Veteran abused drugs and alcohol and because he physically assaulted her.  

As an aside, before addressing the merits, the RO also denied the claim based on the appellant's failure to provide documentation corroborating the end of her first marriage to T.L.  After her Board hearing, she submitted a death certificate for T.L., showing a date of death in accordance with the date she reported their marriage had ended.  Also of record is a marriage certificate for the appellant and the Veteran, showing they were married in May 2007.


II.  Legal Criteria - Eligibility as a Surviving Spouse 

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. § 3.54.


The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death and who has not remarried or in cases not involving remarriage, has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. 
§ 3.50.  

Continuous cohabitation is generally required, with an exception where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. §§ 3.50(b)(1), 3.53.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.

The spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id. at 112. 


III.  Analysis 

The evidence of record fails to support continued cohabitation between the appellant and the Veteran.  In fact, although she initially indicated on her claim that they had continuously lived together, the appellant later admitted they did not.  In fact, it appears the appellant and the Veteran spent most of their three year marriage apart.   The appellant claims that she and the Veteran lived together continuously for a year and then lived apart when his drinking and substance abuse became out of control.    

Based on the record, the appellant and Veteran lived apart for more than two years of their three year marriage.  Within months of their May 2007 marriage, VA records show the Veteran reported he was homeless and living in a shelter in August and September 2007.  Prior to a September 2007 hospitalization, he stated he lived in a homeless shelter while his wife was living with her mother.  After the hospitalization, the Veteran participated in a Psychosocial Residential Rehabilitation Treatment Program with VA, where he stayed through October 2007.  In November 2007, it was noted he was living with his wife's daughter while he awaited benefits.  It appears the appellant and the Veteran may have lived together again in early 2008 as (1) the Veteran submitted a claim with VA wherein he indicated he was married and lived with his spouse, and (2) VA records concerning hospitalization in February 2008 show a nurse discussed the Veteran's symptoms and medications with his wife.  However, it appears by May 2008, they had separated according to a Net Worth and Employment Statement the Veteran submitted.  Although the appellant states the Veteran would periodically stay with her for a couple of weeks, it would appear for most of the final two years of their marriage prior to his death, they lived separately.  On a VA dependency application submitted by the Veteran in June 2010, he considered himself "separated" and reported that he did not live with the appellant.   Furthermore, the medical records at the time of his death show his sister as next of kin and do not report a spouse.  Therefore, since the Veteran and the appellant lived apart for more than two-thirds of their marriage, the continuous cohabitation requirement is not met.  

However, the appellant argues the exception to the continuous cohabitation requirement is applicable.  She states their separation was due to the Veteran's misconduct.  At the hearing, the appellant reported that the Veteran physically abused her and that he had to be removed from her home several times.  She was asked if she had police reports to corroborate this statement.  She then submitted police reports related to a March 2009 disturbance at the Veteran's apartment building where he physically attacked a neighbor, and was charged with and eventually pled guilty to misdemeanor assault and battery.  While this report indicates the Veteran was involved in a physical altercation with another person, this does not support the appellant's allegations of abuse towards her.  

The appellant also said that she drove the Veteran from their home because he drank and abused drugs.  The Veteran's VA medical record supports a long history of drug and alcohol abuse.  Prior to their marriage, he was hospitalized in March 2007 for alcohol dependence, cocaine and cannabis dependence, major depressive disorder, and possible pathological gambling.  As noted, within a few months of their marriage, the Veteran reported to VA that he was living in a homeless shelter.  VA records dated in July and August 2007 show he admitted to crack cocaine use.  He was then hospitalized at the end of September 2007 for suicidal ideations and depression, and he then participated in a residential rehabilitation program.  In early 2008, notes from a substance abuse treatment program indicate a problem list which included anger issues, partner relationship conflicts, relapse issues, and use of alcohol causing life problems.  In May 2008, the Veteran submitted an Income-Net Worth and Employment Statement, wherein he indicated that although he was married, they were not together anymore, and not living together, and he identified the reason for the separation as "use cocaine drugs."  Although it appears from a December 2008 VA record that the Veteran maintained sobriety for much of 2008, by January 2009 he again reported cocaine use.  The documents the appellant submitted show he was evicted from his public housing situation in March 2009 and then charged with assault and battery.  In June 2010, the Veteran submitted a Declaration of Status of Dependents Form, wherein he indicated his marital status as "separated."

As noted above, the appellant's statement as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53.  Here, the Veteran's medical records certainly support a long history of drug and alcohol use.  Again, the determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although they did not live together for much of the summer and fall of 2007, as documented in the Veteran's VA records, it would appear that they did live together for some time, but by May 2008, the Veteran admitted they were no longer together.  There are two significant pieces of evidence that support the appellant's assertions.  First, the February 2008 medical records clearly note the Veteran's substance abuse was "causing life problems" and that he was having "partner relationship conflicts."  Second, in May 2008, the Veteran identified the reason for his separation from the appellant as "use cocaine drugs."  

In the face of the VA medical records and the Veteran's own statements made contemporaneous to their separation at some point in early 2008, it cannot be said that there is contradictory evidence sufficient to rebut the presumption afforded to the appellant's statements as to why they separated.  Therefore, the Board concludes the separation was due to the Veteran's misconduct, and the evidence supports finding the appellant a surviving spouse for VA purposes.  



ORDER


The appellant is recognized as the Veteran's surviving spouse for the purpose of VA benefit eligibility.  The appeal is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


